     Case 2:20-cv-01534-JAD-VCF Document 3 Filed 08/21/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     ABDUL HOWARD,                                         Case No. 2:20-cv-01534-JAD-VCF
4                                            Plaintiff                     ORDER
5            v.
6     ARAMARK, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          On August 19, 2020, Plaintiff, an inmate in the custody of the Clark County

11   Detention Center (“CCDC”), submitted a civil rights complaint under 42 U.S.C. § 1983.

12   (ECF No. 1-1). Plaintiff has neither paid the full $400 filing fee for this matter nor filed an

13   application to proceed in forma pauperis with complete financial attachments. The Court

14   notes that Plaintiff attached a previous in forma pauperis application as Exhibit 11 to his

15   complaint at ECF No. 1-1, pages 64-69, however, Plaintiff must submit a current

16   application to proceed in forma pauperis, together with the required financial attachments,

17   for the Court’s consideration.

18          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

19   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

20   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

21   inmate must submit all three of the following documents to the Court:

22          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

23          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

24          page 3),

25          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

26          official (i.e. page 4 of this Court’s approved form), and

27          (3) a copy of the inmate’s prison or jail trust fund account statement for the

28   previous six-month period. If Plaintiff has not been at the facility a full six-month period,
     Case 2:20-cv-01534-JAD-VCF Document 3 Filed 08/21/20 Page 2 of 3



1    Plaintiff must still submit an inmate account statement for the dates he has been present
2    at the facility.
3            The Court will grant Plaintiff a one-time opportunity to file a fully complete
4    application to proceed in forma pauperis containing all three of the required documents,
5    or in the alternative, pay the full $400 filing fee for this action on or before October 20,
6    2020. Absent unusual circumstances, the Court will not grant any further extensions of
7    time. If Plaintiff is unable to file a fully complete application to proceed in forma pauperis
8    with all three required documents or pay the full $400 filing fee on or before October 20,
9    2020, the Court will dismiss this case without prejudice for Plaintiff to file a new case with
10   the Court when Plaintiff is either able to acquire all three of the documents needed to file
11   a fully complete application to proceed in forma pauperis or pays the full $400 filing fee.
12           A dismissal without prejudice means Plaintiff does not give up the right to refile the
13   case with the Court, under a new case number, when Plaintiff has all three documents
14   needed to submit with an application to proceed in forma pauperis. Alternatively, Plaintiff
15   may choose not to file an application to proceed in forma pauperis and instead pay the
16   full filing fee of $400 on or before October 20, 2020 to proceed with this case.
17           The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
18   will not file the complaint unless and until Plaintiff timely files a fully complete application
19   to proceed in forma pauperis with all three documents or pays the full $400 filing fee.
20   II.     CONCLUSION
21           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send
22   Plaintiff the approved form application to proceed in forma pauperis by an inmate, as well
23   as the document entitled information and instructions for filing an in forma pauperis
24   application.
25           IT IS FURTHER ORDERED that on or before October 20, 2020, Plaintiff will either
26   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
27   administrative fee) or file with the Court:
28           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this



                                                   -2-
     Case 2:20-cv-01534-JAD-VCF Document 3 Filed 08/21/20 Page 3 of 3



1            Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
2            signatures on page 3),
3            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
4            official (i.e. page 4 of this Court’s approved form), and
5            (3) a copy of the inmate’s prison or jail trust fund account statement for the
6    previous six-month period. If Plaintiff has not been at the facility a full six-month period,
7    Plaintiff must still submit an inmate account statement for the dates he has been present
8    at the facility.
9            IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
10   application to proceed in forma pauperis with all three documents or pay the full $400
11   filing fee for a civil action on or before October 20, 2020, the Court will dismiss this action
12   without prejudice for Plaintiff to refile the case with the Court, under a new case number,
13   when Plaintiff has all three documents needed to file a complete application to proceed
14   in forma pauperis or pays the full $400 filing fee.
15           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
16   (ECF No.1-1) but will not file it at this time.
                     8-21-2020
17         DATED: __________________
18
19                                                UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                   -3-
